Citation Nr: 1741698	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  10-33 161 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from April 1965 to April 1967.

This matter comes before the Board of Veterans' Appeal (Board) from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Board notes the jurisdiction of this case transferred to the RO in Winston-Salem, North Carolina. 

In an April 2015 decision, the Board denied a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) and to a TDIU.  The Veteran subsequently appealed his case to the United States Court of Appeals for Veteran's Claims (CAVC).  In a November 2016 Memorandum Decision, the CAVC affirmed the Board's denial of an increased rating for PTSD.  Therefore that issue is no longer on appeal.  The CAVC remanded the issue of entitlement to a TDIU 


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude substantially gainful employment. 


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 3.340, 3.341, 4.15, 4.16 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Under the applicable criteria, a TDIU rating may be assigned, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Board will not consider his or her age or impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

The Veteran was service connected for PTSD at 70 percent from June 18, 2008.  His diabetes was service connected at 20 percent from April 12, 2006.  From June 18, 2008, the Veteran's combined rating was 80 percent.  Thus, the schedular requirements for TDIU have been met as of June 18, 2008, because his combined rating was over 70 percent and he had a single disability over 40 percent.  

After the Veteran graduated from high school, he attended Central Carolina Community College and received a degree in Law Enforcement.  The Veteran worked in corrections for 21 years until 2001 when he retired and then worked as a truck driver.  The Veteran stopped working as a truck driver in 2008, and he noted in his TDIU claim that his disabilities started affecting him in July 2007.  

In determining the Veteran's employability, the Board considers the private opinions from Dr. W. A. from June 2008 and January 2009.  In the June 2008 opinion, Dr. W. A. noted part of the Veteran's PTSD symptoms included daily nightmares and flashbacks, difficulty with anger outbursts, and variable moods throughout the day.  Dr. W. A. also noted the Veteran had suicidal and intermittent homicidal ideations.  Nevertheless, the June 2008 private examiner concluded that while the Veteran's PTSD impaired his social functioning, the Veteran was well motivated for treatment.

Dr. W. A. provided a similar opinion in January 2009 and concluded the Veteran would likely be a danger to any work environment due to his history of angry outbursts and suicidal ideation, and his cognitive difficulties would also have a negative impact.  Dr. W. A. assigned a Global Assessment of Functioning (GAF) score of 39, indicating some impairment in reality testing or communication.  

The Veteran underwent a VA PTSD examination in September 2008.  The examiner found that the Veteran was somewhat anxious, was irritable, and kept to himself.  He went to church and had few friends.  The examiner concluded that the Veteran's degree of impairment regarding employment and social activities due to his PTSD symptoms was "mild to moderate." 

The Veteran subsequently underwent a VA examination for his PTSD in April 2009.  The VA examiner concluded the Veteran had moderate and persistent symptoms of PTSD with no remission.  The VA examiner found the Veteran had some impairment to his employment and social functioning.  However, the VA examiner opined that while the Veteran's PTSD would make sedentary or active employment more difficult, his PTSD did not preclude employment.  Furthermore, the VA examiner noted the Veteran stated he stopped working as a truck driver because he was unable to use his shoulders or lift his arms.  Notably, the Veteran does not have service-connected shoulder or arm-related disabilities.  

The Board also considers the Veteran's VA examinations for his diabetes from September 2008 and April 2009.  The September 2008 VA examiner noted the Veteran did not have any restriction on his activities because of his diabetes.  The examiner also stated there was no significant evidence that the Veteran had peripheral neuropathy of his lower extremities.  Further, the examiner noted any neurological findings were early and showed minimal neurological change.  

The April 2009 VA examiner similarly concluded there was no neuropathy and found the Veteran's diabetes was well controlled by his medication.  The VA examiner opined the Veteran's diabetes did not preclude sedentary or physical employment.  Moreover, the VA examiner noted the Veteran stated he retired from his job as a truck driver due to his nonservice-connected cervical neck stenosis and difficulty lifting his arms.

The Board weighs the private opinions and the VA examinations concerning the Veteran's PTSD.  The Board finds both opinions were competent and credible.  Dr. W. A. concluded the Veteran's PTSD precluded any employment because of his cognitive difficulties and emotional outbursts.  Conversely, the September 2008 PTSD examiner found that the Veteran's PTSD had a mild to moderate impact on employment and the April 2009 VA examiner found that thought the Veteran's PTSD may cause some impairment, it did not preclude employment.  The Board finds the September 2008 and April 2009 VA examinations hold more probative weight.  The September 2008 and April 2009 VA examiners noted the Veteran had some interactions with friends and occasionally went to church.  Unlike the VA PTSD examinations, Dr. W. A. did not discuss any of the Veteran's outside interests.  Significantly, Dr. W. A. did not note the Veteran's self-admitted reason for leaving his employment - his inability to use his shoulders and arms. 

Furthermore, the Board considers the Veteran's September 2008 and April 2009VA diabetes examinations and his lay statements.  The September 2008 examiner did not find that the Veteran's diabetes precluded employment.  Additionally, the April 2009 VA examiner noted the Veteran stated his non-service-connected cervical spine prevented his employment.  

The Board also considers the Veteran's lay statements in his application for his TDIU claim that his service-connected disabilities caused his unemployability.  However, the Board contrasts that with his statements to the April 2009 VA examiner that his non-service-connected cervical condition ended his truck driving career.  The Board finds his lay statement to the April 2009 VA examiner more probative because the Veteran made similar statements to other VA examiners.  His work history shows that he stopped working due to nonservice-connected physical disabilities related to his cervical neck stenosis and his arms.  The Board finds the more specific work history presented by the Veteran at his VA examinations, ostensibly for purposes of increased ratings rather than for unemployability, is more probative than the subsequent generic statements from his December 2009 VA Form 21-8940, made specifically in support of compensation based on individual unemployability, where he stated he stopped working because of PTSD and diabetes.  Therefore, the more probative lay evidence supports a finding that the Veteran stopped working due to nonservice-connected disabilities.  

For these reasons, the Board finds that the weight of the credible lay and medical evidence demonstrates that the criteria for TDIU have not been met or more nearly approximated during the appeal period.  As the preponderance of the evidence is against the claim, and the benefit-of-the-doubt rule is not applicable.  Therefore, the Board finds TDIU is not warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2016). 


ORDER

Entitlement to TDIU is denied. 



____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


